                Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 1 of 17



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X   Case No.
 JASMINE NORMAN,

                                  Plaintiff,                         COMPLAINT

                  - against -
                                                                     PLAINTIFF DEMANDS
                                                                     A TRIAL BY JURY
 NYU LANGONE HEALTH SYSTEM,

                                   Defendant.
 ----------------------------------------------------------------X

        Plaintiff, JASMINE NORMAN, by her attorneys, PHILLIPS & ASSOCIATES, Attorneys at

Law, PLLC, hereby complain of Defendants, upon information and belief, as follows:

                                          NATURE OF THE CASE

1.      Plaintiff complains pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §

        12101, et seq. (“ADA”), the New York State Human Rights Law, New York State

        Executive Law, § 296 (“NYSHRL”), et seq., and the New York City Human Rights Law,

        New York City Administrative Code § 8-107(1), et seq., and seeks damages to redress the

        injuries Plaintiff suffered as a result of failing to accommodate Plaintiff’s disability and being

        discriminated and retaliated against by her employer solely due to her perceived and or

        actual disabilities (allergy to flu shot).

                                      JURISDICTION AND VENUE

2.      Jurisdiction of this Court is proper under 42 U.S.C. § 12101, et. seq., and 28 U.S.C. §§ 1331

        and 1343.

3.      The Court has supplemental jurisdiction over the claims of Plaintiff brought under state and

        city law pursuant to 28 U.S.C. § 1367.

4.      Venue is proper in this district in that a substantial part of the events or omissions giving rise
            Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 2 of 17



      to the claim occurred within the Southern District of the State of New York. 28 U.S.C.

      §1391(b).

                              PROCEDURAL PREREQUISITES

5.    Plaintiff filed charges of discrimination upon which this Complaint is based with the Equal

      Employment Opportunities Commission (“EEOC”).

6.    Plaintiff received a Notice of Right to Sue from the EEOC, dated October 10, 2018 with respect

      to the herein charges of discrimination. A copy of the Notices is annexed hereto.

7.    This Action is being commenced within 90 days of receipt of said Right to Sue.

                                            PARTIES

8.    That at all times relevant hereto, Plaintiff JASMINE NORMAN (“Plaintiff”) is a resident of

      the State of New Jersey and County of Essex.

9.    That at all times relevant hereto, Defendant NYU LANGONE HEALTH SYSTEM (“NYU”)

      is a domestic not-for-profit corporation with a principal place of business 550 First Avenue,

      New York, New York 10016.

10.   That at all times relevant hereto, Plaintiff was an employee of Defendant NYU.

11.   Defendant NYU is referred to herein as “NYU.”

                                          MATERIAL FACTS

12.   In or around April 2011, Plaintiff began working for Defendant NYU as a “Clinical Database

      Specialist”, earning approximately $85000.00 annually.

13.   In or around December 2015, Plaintiff was promoted to Quality Improvement Project

      Manager, earning approximately $94,238.82 annually.

14.   On or about March 23, 2018, Plaintiff was again promoted to Senior Quality Improvement

      Project Manager, earning approximately $115,000.00 annually, plus a $5,300.00 bonus.



                                                 2
             Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 3 of 17



15.   Plaintiff’s expected annual salary is $115,000.00, plus an approximate bonus of $3,500.00.

16.   During the entirety of Plaintiff’s employment, she worked with little to no issues.

17.   From 2011 until 2017, Plaintiff’s Flu Declination Exemption request was repeatedly

      approved without issue.

18.   On or about November 1, 2017, Plaintiff sent an e-mail to Dr. Michael Phillips (“Dr.

      Phillips”), Chief Hospital Epidemiologist/Director, Infection Prevent & Control/Associate

      Director for Clinical Services, Division of Infectious Disease, in compliance with responding

      to the Flu Declination Exemption panel board. Plaintiff asked Dr. Phillips if she could use the

      same form submitted by Dr. Vinod K. Aggarwal (“Dr. Aggarwal”), Plaintiff’s Primary Care

      Physician (“PCP”). In addition, Plaintiff asked if it was necessary to complete the same form

      over again, when the indication remains the same.

19.   Plaintiff had previously indicated that she experienced a horrible allergic reaction to taking

      the flu shot in 2001 and had been refusing to take it ever since.

20.   On or about November 10, 2017, Plaintiff submitted another new medical exemption form to

      Defendant NYU, declining the Influenza/Flu Vaccination. This form was completed by

      Plaintiff’s PCP.

21.   On or about November 14, 2017, Plaintiff received an e-mail from the Influenza Vaccination

      Declination Review Board (“IVDRB”), stating that after careful review of Plaintiff’s

      declination request, they are referring Plaintiff to an allergist for a follow up.

22.   Almost immediately after receiving the e-mail, Plaintiff responded requesting if the follow-

      up was mandatory.

23.   On or about November 15, 2017, Plaintiff followed up with the IVDRB stating that she did

      not completely understand the review process and requested a follow-up call to address her



                                                  3
             Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 4 of 17



      issues and concerns.

24.   On or about November 16, 2017, Plaintiff received a response stating that since Plaintiff’s

      PCP indicated that Plaintiff had an allergic reaction to eggs, the next step would to refer

      Plaintiff to an allergist.

25.   Almost immediately after receiving the e-mail, Plaintiff responded requesting if the referral

      was mandatory and requested a copy of the written policy.

26.   On or about December 6, 2017, Plaintiff received an e-mail from the IVDRB, indicating that

      they were giving Plaintiff a second notice to contact Dr. Amina Abdeldaim (“Dr.

      Abdeldaim”), IVDRB’s Allergist, in order to schedule an appointment.

27.   On or about December 7, 2017, Plaintiff e-mailed Dr. Steven Salvati (“Dr. Salvati”), Medical

      Director, stating:

              Hi Dr. Salvati,

              Good morning. I received your “Second Notice” email and with all
              due respect I have never received a response to my questions below.
              I have asked on November 14th and again on November 16th and I
              will ask again today if this referral is mandatory?

              I have not been consulted on any additional supporting
              documentation on my awful experience having received the flu shot
              years ago. Despite my compliance with submitting documentation
              from my primary care physician I’m being instructed to report to
              your facilities for additional testing.

              I am aware and have been more than willing to wear a mask
              throughout the indicated timeframe for the past several years. I am
              not willing however to subject myself to another similar episode that
              I encountered years ago while taking a flu shot. To be honest this
              whole situation is causing me great stress and anxiety. I would very
              much appreciate a response to my mandatory referral question at
              your earliest convenience. I was looking online and I was unable to
              find any supporting written policy. Please advise. Thank you.

28.   On or about January 12, 2018, Plaintiff made an appointment, for February 8, 2018, to see



                                                 4
              Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 5 of 17



      Dr. Abdeldaim, the Allergist.

29.   On or about January 18, 2018, despite repeated requests for clarifications, Plaintiff received

      an e-mail indicating that she had until Tuesday, January 23, 2018, to make an appointment

      with the Allergist, otherwise she would be marked as noncompliant and referred to Human

      Resources (H.R.).

30.   Almost immediately after receiving the e-mail, Plaintiff responded that she had already

      scheduled the appointment on Friday, January 12, 2018.

31.   On or about January 30, 2018, Dr. Abdeldaim reschedule Plaintiff’s appointment to March 1,

      2018.

32.   On or about February 1, 2018, Plaintiff received an e-mail from the IVDRB that her

      appointment was expedited to February 7, 2018.

33.   On February 7, 2018, Plaintiff saw Dr. Abdeldaim, who took a history of Plaintiff’s prior

      reaction to receiving the flu shot in 2001. Dr. Abdeldaim told Plaintiff that she would contact

      the IVDRB and inquiry as to why they accepted Plaintiff’s prior exemptions, as the policy

      has not changed. Dr. Abdeldaim also indicated that she is supposed to offer Plaintiff a skin

      test, but as a patient, Plaintiff has the right to refuse the test, as it is injecting a small

      percentage of the flu shot into Plaintiff’s body, for observation. Plaintiff respectfully declined

      and waited to hear back from Dr. Abdeldaim and the findings of the IVDRB.

34.   On or about February 9, 2018, Matthew Farrell (“Mr. Farrell”), Senior Manager for Clinical

      Quality Improvement & Reporting, informed Plaintiff that he received a phone call from,

      Derek Forte (“Mr. Forte”), Employee & Labor Relations Manager, of Defendant NYU’s

      H.R., that Plaintiff would be terminated for non-compliance, as result of not receiving the flu

      shot.



                                                  5
              Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 6 of 17



35.   At 11:45AM, Mr. Farrell e-mailed Mr. Forte requesting additional information into the

      decision about Plaintiff’s employment. Mr. Forte responded that Plaintiff was non-compliant

      and would be terminated, if she did not take the flu shot.

36.   At approximately 12:54PM, Martha J. Radford, Chief Quality Officer, clearly instructed Mr.

      Forte to not terminate Plaintiff. Mr. Forte simply responded that Plaintiff was non-compliant

      and thanked the individuals for their input.

37.   At approximately 1:16 PM, Plaintiff received an-email from H.R. stating that they are

      declining Plaintiff’s medical exemption.

38.   Mr. Farrell, received a phone call from H.R. and later advised Plaintiff that she would be

      suspended, with pay, until she came back for a second time to see Dr. Abdeldaim, for the skin

      test.

39.   Dr. Salvati scheduled Plaintiff’s second appointment with Dr. Abdeldaim for February 12,

      2018.

40.   That day, Plaintiff e-mailed Dr. Abdeldaim, indicating:

              Hi Dr. Abdeldaim,

              I had an appointment with you this past Wednesday in regards to my
              flu declination. I was there around 2pm; I’m not sure if you
              remember but I was wearing the blue-green colored dress and I
              advised you that I currently work in CQE department. We talked in
              great detail about my traumatic experience having taken the flu shot
              before in the past and that I have submitted the same declination
              documentation from the same primary care physician for the entire
              length of my employment here at NYU.

              I’m not sure yet if you had a chance to discuss/ review my case with
              the panel but my manager just received a call from HR notifying
              him of my termination apparently effective today. They did not have
              any record of your documentation. I called and left you a message
              on your voicemail. Could you please get back to either myself or my
              boss as soon as possible; I have included him on this email as well.
              I can also be reached on my cell# 908-693-0362. Thank you.


                                                 6
               Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 7 of 17




41.   On or about February 12, 2018, Plaintiff attended her appointment with Dr. Abdeldaim and

      was given a consent form. Plaintiff signed the consent form, indicating that it she was not

      giving voluntary consent and it was as per her employment instructions.

42.   Soon thereafter, Plaintiff was given the skin test and was observed for fifteen (15) minutes.

43.   Plaintiff was then given the flu shot. However, Plaintiff began suffering from palpitations and

      shortness of breath. Plaintiff’s O2 stats went down to as low as 88-89 and was given Albuterol

      treatment and an EPI pen injection.

44.   Soon thereafter, the Rapid Response Team responded and immediately transported Plaintiff

      to the Emergency Room for observation, for approximately three (3) hours.

45.   Plaintiff was eventually discharged with a prescription for an EPI pen, for precaution.

46.   On or about February 16, 2018, Mr. Farrell filed a Workman’s Compensation claim, on behalf

      of Plaintiff.

47.   On or about February 19, 2018, Dr. Aggarwal cleared Plaintiff to return to work, on or about

      February 20, 2018.

48.   On or about February 20, 2018, Plaintiff returned to work and was also required to be seen

      by Employee Health, at Defendant NYU, for a clearance appointment.

49.   Upon information and belief, Plaintiff could have performed all of her job functions with

      reasonable accommodations.

50.   Plaintiff requested reasonable accommodations in order to manager her allergic reaction to

      the flu shot, in the form of an exemption.

51.   Defendants denied Plaintiff a reasonable accommodation for her disability (allergy to flu

      shot).

52.   Defendants failed to engage in an interactive process with Plaintiff in regard to her request


                                                   7
             Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 8 of 17



      for a reasonable accommodation; instead, choosing to threaten termination immediately upon

      her insistence that she needed an accommodation.

53.   Defendants’ actions and conduct were intentional and intended to harm Plaintiff.

54.   As a result of Defendants’ actions, Plaintiff feels extremely humiliated, degraded, victimized,

      embarrassed, and emotionally distressed.

55.   As a result of the acts and conduct complained of herein, Plaintiff has suffered a loss of income,

      the loss of a salary, bonus, benefits, and other compensation which such employment entails,

      and Plaintiff has also suffered future pecuniary losses, emotional pain, suffering, inconvenience,

      loss of enjoyment of life, and other non-pecuniary losses. Plaintiff has further experienced severe

      emotional and physical distress.

56.   Plaintiff’s medical condition constituted an impairment that substantially limited one or more

      of her major life activities within the meaning of § 12102(1)(A) of the ADA, including her

      breathing.

57.   Plaintiff was, and remains, a qualified individual who can perform the essential functions of

      her employment with or without a reasonable accommodation as defined by § 12111(8) of

      the ADA.

58.   As a result of the above, Plaintiff has been damaged in an amount which exceeds the jurisdiction

      limits of the Court.

59.   Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law. As such, Plaintiff demands Punitive Damages as against all

      Defendants, jointly and severally.

                             AS A FIRST CAUSE OF ACTION
                         FOR DISCRIMINATION UNDER THE ADA

60.   Plaintiff repeats, reiterates, and realleges each and every paragraph above as if said


                                                  8
             Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 9 of 17



      paragraphs were more fully set forth herein at length.

61.   Plaintiff claims Defendant NYU violated the Americans with Disabilities Act of 1990 (Pub.

      L. 101-336) (ADA), as amended, as these titles appear in volume 42 of the United States

      Code, beginning at section 12101.

62.   Title 42 of the Americans with Disabilities Act of 1990, Chapter 126, Subchapter I, Section

      12112, Discrimination [Section 102] states: “(a) General rule. - No covered entity shall

      discriminate against a qualified individual on the basis of disability in regard to job

      application procedures, the hiring, advancement, or discharge of employees, employee

      compensation, job training, and other terms, conditions, and privileges of employment.”

63.   Defendant NYU engaged in an unlawful discriminatory practice by discriminating against

      Plaintiff because of her disability (allergy to flu shot).

64.   As such, Plaintiff has been damaged as set forth herein.

                            AS A SECOND CAUSE OF ACTION
                           FOR RETALIATION UNDER THE ADA

65.   Plaintiff repeats, reiterates, and realleges each and every paragraph above as if said paragraph

      was more fully set forth herein at length.

66.   The ADA prohibits retaliation, interference, coercion, or intimidation.

67.   42 U.S.C. § 12203 provides:

      a.      Retaliation. No person shall discriminate against any individual
              because such individual has opposed any act or practice made
              unlawful by this chapter or because such individual made a charge,
              testified, assisted, or participated in any manner in an investigation,
              proceeding, or hearing under this chapter.
      b.      Interference, coercion, or intimidation. It shall be unlawful to
              coerce, intimidate, threaten, or interfere with any individual in the
              exercise or enjoyment of, or on account of his or her having
              exercised or enjoyed, or on account of his or her having aided or
              encouraged any other individual in the exercise or enjoyment of, any
              right granted or protected by this chapter.


                                                   9
            Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 10 of 17




68.   Defendant NYU violated this section as set forth herein.

               AS A THIRD CAUSE OF ACTION FOR DISCRIMINATION
                       UNDER THE NEW YORK STATE LAW

69.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above paragraphs

      of this Complaint as if more fully set forth herein at length.

70.   Executive Law § 296 provides that:

              1. It shall be an unlawful discriminatory practice: "(a) For an
              employer or licensing agency, because of an individual's age, race,
              creed, color, national origin, sexual orientation, military status, sex,
              disability, predisposing genetic characteristics, marital status, or
              domestic violence victim status, to refuse to hire or employ or to bar
              or to discharge from employment such individual or to discriminate
              against such individual in compensation or in terms, conditions or
              privileges of employment.”

71.   Defendant engaged in an unlawful discriminatory practice by discriminating against the Plaintiff

      because of her disability (allergy to flu shot).

                AS A FOURTH CAUSE OF ACTION FOR RETALIATION
                       UNDER THE NEW YORK STATE LAW

72.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

      Complaint as if more fully set forth herein at length.

73.   Executive Law § 296 provides that, “7. It shall be an unlawful discriminatory practice for any

      person engaged in any activity to which this section applies to retaliate or discriminate against

      any person because he or she has filed a complaint, testified, or assisted in any proceeding

      under this article.”

74.   Defendants engaged in an unlawful discriminatory practice by discriminating against Plaintiff

      because of her opposition to the unlawful employment practices of the Defendants.




                                                  10
            Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 11 of 17



               AS A FIFTH CAUSE OF ACTION FOR DISCRIMINATION
               UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

75.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

76.   The Administrative Code of City of NY § 8-107 [1] provides that,

              It shall be an unlawful discriminatory practice: (a) For an employer
              or an employee or agent thereof, because of the actual or perceived
              age, race, creed, color, national origin, gender, disability, marital
              status, sexual orientation or alienage or citizenship status of any
              person, to refuse to hire or employ or to bar or to discharge from
              employment such person or to discriminate against such person in
              compensation or in terms, conditions or privileges of employment.

77.   Defendant engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code Title 8, §8-107(1)(a) by creating and maintaining discriminatory

      working conditions, and otherwise discriminating against Plaintiff because of her disability

      (allergy to flu shot).

                AS A SIXTH CAUSE OF ACTION FOR RETALIATION
               UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

78.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

79.   The New York City Administrative Code §8-107(7) provides that it shall be unlawful

      discriminatory practice: “For an employer . . . to discharge . . . or otherwise discriminate

      against any person because such person has opposed any practices forbidden under this

      chapter. . .”

80.   Defendant violated the section cited herein as set forth.

                                          JURY DEMAND

81.   Plaintiff requests a jury trial on all issues to be tried.



                                                   11
              Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 12 of 17



     WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

A.      Declaring that Defendants engaged in unlawful employment practices prohibited by the

        Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”), the New

        York State Human Rights Law, New York State Executive Law, § 296 (“NYSHRL”), et

        seq., and the New York City Human Rights Law, New York City Administrative Code §

        8-107(1), et seq., in that Defendants discriminated and retaliated against Plaintiff on the basis

        of her disability (allergy to flu shot);

B.      Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendants’

        unlawful discrimination and retaliation, and to otherwise make her whole for any losses

        suffered as a result of such unlawful employment practices;

C.      Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

        distress, pain and suffering and injury to her reputation in an amount to be proven;

D.      Awarding Plaintiff punitive damages;

E.      Awarding Plaintiff attorneys’ fees, costs, disbursements, and expenses incurred in the

        prosecution of the action;




                                                   12
           Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 13 of 17



F.    Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

      proper to remedy the Defendants’ unlawful employment practices.


Dated: New York, New York
       January 3, 2019

                                                         PHILLIPS & ASSOCIATES,
                                                         ATTORNEYS AT LAW, PLLC




                                                   By:   _________________________
                                                         Marjorie Mesidor, Esq.
                                                         Wendy Gildin, Esq.
                                                         Attorneys for Plaintiff
                                                         45 Broadway, Suite 620
                                                         New York, New York 10006
                                                         T: (212) 248 - 7431
                                                         F: (212) 901 - 2107
                                                         mmesidor@tpglaws.com
                                                         wgildin@tpglaws.com




                                              13
Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 14 of 17
Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 15 of 17
Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 16 of 17
Case 1:19-cv-00067 Document 1 Filed 01/03/19 Page 17 of 17
